NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0508-19

WILLIAM C. HOOD, III,

          Plaintiff-Respondent,

v.

TIMOTHY IROKA,

     Defendant-Appellant.
_______________________

                   Submitted September 22, 2021 – Decided October 1, 2021

                   Before Judges Fuentes and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket No. DC-016317-18.

                   Timothy Iroka, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM

          In this one-sided appeal stemming from unpaid legal fees, defendant

Timothy Iroka appeals from the November 4, 2019 Law Division order entering
judgment for plaintiff William C. Hood, III for $2510, plus $57 in court costs,

and dismissing defendant's counterclaim.

      By way of background, on May 31, 2016, Iroka retained Hood, a licensed

attorney, to represent him during his divorce and related proceedings. The

parties executed a retainer agreement detailing the fees. The following year,

Iroka fired Hood, retained new counsel, and disputed outstanding legal fees due

Hood before two different panels of the District Fee Arbitration Committee. On

August 22, 2017, following a hearing, the first panel ruled in Iroka's favor, but

that ruling was set aside due to a conflict of interest. On October 17, 2018, the

second panel ruled in Hood's favor after a hearing. The Disciplinary Review

Board (DRB) subsequently affirmed the October 17, 2018 award by dismissing

Iroka's appeal. Thereafter, Hood filed an action in Superior Court to enforce the

arbitration award, resulting in the November 4, 2019 order of judgment that is

the subject of Iroka's current appeal.1


1
    "The only provision for appeals from awards made by fee arbitration
committees is contained in R[ule] 1:20A-3(c)." Linker v. Co. Car Corp., 281
N.J. Super. 579, 586 (App. Div. 1995). "Under subsection (c) there is generally
no appeal on the merits from the determination of a Fee Committee." Ibid. "An
appeal may be taken by the client or the attorney to the DRB" on limited
grounds. Ibid. The DRB "shall dismiss the appeal on notice to the parties if it
determines that the notice of appeal fails to state a ground for appeal specified
in paragraph (c) of [Rule 1:20A-3] or that the affidavit or certification fails to


                                                                            A-0508-19
                                          2
      Having considered Iroka's brief and appendix in terms of compliance with

the rules of procedure set forth in Part II, "Rules Governing Appellate Practice

in the Supreme Court and the Appellate Division of the Superior Court," we are

constrained to dismiss the appeal with prejudice but without costs.

      Iroka, a self-represented litigant, filed an amended Notice of Appeal

(NOA) from the November 4, 2019 order on November 7, 2019. He filed a case

information statement (CIS) on February 20, 2020. R. 2:5-1. For many months,

Iroka failed to file a conforming brief and appendix per Rule 2:6-1 and Rule 2:6-

2. Although we ultimately accepted Iroka's brief and appendix, that acceptance

did not constitute our "imprimatur" of conformance with the rules. Rather, our

acceptance was to afford Iroka an opportunity to prosecute his appeal subject to

our plenary review both on the appeal's procedural compliance and on the

appeal's merits.




state a factual basis for such ground." R. 1:20A-3(d). "Review of the DRB's
decision is by the Supreme Court only." Ibid. (citing R. 1:20-16(g)). While an
action may be filed in the Law Division "to reduce the award to judgment,"
"[t]he Law Division judge ha[s] no power to review the panel's award in any
respect under this administrative scheme." Id. at 588.


                                                                           A-0508-19
                                       3
      We commence by noting that parties to appeals must fully comply with

the appellate rules. In Still v. Ohio Casualty Insurance Company, 189 N.J.

Super. 231 (App. Div. 1983), in addressing rule compliance, we stated:

            The rules which deal with appellate briefs are few in
            number, easy to understand and simple to follow. Each
            rule was adopted for a specific reason. Together, they
            contribute to make the administration of justice
            smoother and more expeditious. Any violation of the
            rules makes it more difficult for the courts to operate,
            slows down the administration of justice and increases
            its costs. Violations cannot and will not be tolerated.

            [Id. at 236.]

      In Abel v. Bd. of Works of City of Elizabeth, 63 N.J. Super. 500 (App.

Div. 1960), we held that our rules "are more than mere guides and admonitions.

They were made to be complied with, and should not be lightly disregarded."

Id. at 509. Indeed, failure to abide by the appellate rules implicates sanctions,

including the sanction of dismissal. In that regard, Rule 2:9-9 states:

            Failure properly to prosecute or defend an appeal or
            proceedings for certification shall be ground for such
            action as the appellate court deems appropriate,
            including, but not limited to, dismissal of the appeal or
            petition, imposition of costs or attorney's fees or such
            other penalty as may be assessed personally against the
            attorney.

      Pertinent to this appeal, there is no assurance of lenity in enforcing the

rule's requirements in a case of a self-represented litigant, as here. As we held

                                                                           A-0508-19
                                        4
in Venner v. Allstate, 306 N.J. Super. 106 (App. Div. 1997), status as a pro se

litigant does not relieve the obligation of compliance with the rules. Id. at 110.

To be sure, we recognize that dismissal of the appeal is the ultimate sanction

and one which must be cautiously invoked. See Crispin v. Volkswagenwerk

A.G., 96 N.J. 336, 345 (1984); Gnapinsky v. Goldyn, 23 N.J. 243, 247-48

(1957). Thus, we have considered alternative sanctions. However, we conclude

those alternatives lack contextual suitability here.

      Indeed, in our view, the deficiencies in Iroka's appeal would not be

remediated by reprimand, censure, suppression of the brief and appendix,

monetary sanctions or assessments of costs and attorney's fees.          First, the

appendix is haphazardly put together and contains no pleadings, no judgment or

order appealed from, no NOA, and no "table of contents of the brief and

appendix" as required under Rule 2:6-1. The deficiencies of the brief include

but are not limited to failure to provide a concise statement of facts with

references to the appendix and the transcript; failure to include legal argument

that contains point headings so as to allow a reviewing court to arrive at a proper

determination based on legal authority; and failure to address only those issues

relating to the appeal of the order. R. 2:6-2(a)(5); R. 2:6-2(a)(6).




                                                                             A-0508-19
                                        5
      A proper statement of facts is vital to the appellate process. In Patel v.

Erhardt, 177 N.J. Super. 556 (App. Div. 1981), we noted that the required

statement of facts is critical to our "independent examination of the record." Id.

at 558.   Additionally, we have frequently emphasized the need for point

headings in the brief's legal argument, as proper presentation of applicable law

is essential to appellate review. See Hayling v. Hayling, 197 N.J. Super. 484,

488-89 (App. Div. 1984).         The failure to provide point headings in the

presentation of legal argument has resulted in our declining to consider the issue

raised. See Solar Energy Indus. v. Christie, 418 N.J. Super. 499, 508 (App. Div.

2011). Further, Iroka's failure to provide a conforming brief is in derogation of

his responsibility to refer us to specific parts of the record that support his

argument. It is not our obligation to "scour the record" in search of such support.

See Spinks v. Twp. of Clinton, 402 N.J. Super. 454, 463 (App. Div. 2008).

      Nor is the defendant's failure to conform to our appellate rules to be

indulged as "form over substance."           The product of defendant's non-

conformance is a legal argument that is rambling, disjointed, raises issues

outside the notice of appeal, and lacks requisite reference to controlling

decisions of law. This does not just unduly burden us; it prevents us from

exercising our appellate role.


                                                                             A-0508-19
                                        6
      Finally, we have considered the sanction of a dismissal without prejudice.

However, when considering the numerous opportunities provided to Iroka over

many months to cure his non-conformance, we exercise our discretion per Rule

2:9-9 and dismiss the appeal with prejudice.

      Appeal dismissed.




                                                                          A-0508-19
                                       7